Perkins, J.
Prosecution for burglary. The record shows no indictment or information against the defendants. In a return to a certiorari, the Clerk says the papers are lost, and copies, therefore, can not be given.
The judgment will, of course, have to be reversed, and the defendants will be remanded back to the jail of Tippecanoe county for final disposition by the proper Court of that county.
It is not improper that we should here remark, that, through the carelessness of the county clerks in making proper entries of the filing of indictments and informations, and in the keeping of them on file after they are filed, the efficiency of the administration of the criminal law is greatly impaired. How are so many'indictments and informations lost? Some measures should be adopted to correct this grievous abuse, or the criminal code may as well be abrogated.
Per Curiam. — The judgment below is reversed, and the clerk directed to certify to the keeper of the penitentiary to return the prisoners to the Lafayette jail in Tippecanoe county.